Petition Granted and Order filed May 11, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00076-CV
                            ———————————
      TRIPLE P.G. SAND DEVELOPMENT, LLC, ET AL., Appellants
                                         V.
                  EDUARDO DEL PINO, ET AL., Appellees


                    On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-08901


                   ORDER GRANTING PETITION FOR
                 PERMISSIVE INTERLOCUTORY APPEAL

      Appellants filed an unopposed petition for permissive interlocutory appeal,1

seeking to challenge the trial court’s denial of a motion to dismiss pursuant to

Texas Rule of Civil Procedure 91a. To be entitled to a permissive interlocutory
1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d), (f); TEX. R. APP. P. 28.3.
appeal from an interlocutory order that is not otherwise appealable, the petitioner

must establish that (1) the order appealed involves “a controlling question of law as

to which there is a substantial ground for difference of opinion, and (2) immediate

appeal from the order “may materially advance the ultimate termination of the

litigation.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); TEX. R. APP. P.

28.3(e)(4).

      The petition is granted. The notice of appeal is deemed to have been filed as

of the date of this order. TEX. R. APP. P. 28.3(k). This appeal is governed by the

rules for accelerated appeals. Id. The Clerk of this Court shall file a copy of this

order with the trial court clerk. Id. The motion for expedited ruling on the

unopposed petition for permissive interlocutory appeal is dismissed as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                         2